DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments in the reply filed on June 14, 2021 are acknowledged and have been fully considered. Claims 1-13 are pending.  Claims 1 and 4-11 are under consideration in the instant office action. Claims 2-3 and 12-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Applicant amended instant claim 1 by adding a Markush list of natural polysaccharides and adding a property limitation reciting “wherein the composition is free of from alkyl sulfate and alkyl ether sulfate type of surfactants, and wherein the composition has a yield stress xv from 0.005 to 3 Pa measured according to the Herschel-Bulklev Rheology Test Method, and a flow viscosity from 3 Pa.s to 100 Pa.s at 25°C at a shear rate of 1.5 s-1 according to the Flow Viscosity Test Method.” Applicant’s amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below. Accordingly, this office action is made Final.
 Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2018/0116937, with effective filing date of October 31, 2016).
Applicant Claims
Applicant claims a personal cleansing composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Park et al. teach the cleansing compositions include: (a) at least 3 wt. % of one or more nonionic surfactant(s) that are not fatty esters; (b) one or more fatty ester(s); (c) one or more non-ethoxylated, sulfate-free anionic surfactant(s); and (d) two or more thickening agents. The cleansing compositions exhibit quality cleansing activity, impart pleasant conditioning benefits, and have a desired viscosity and foam properties (see abstract). A cleansing composition  
With regard to sodium cocoyl isethionate and the amount Park et al. teach the cleansing composition of claim 1, wherein the one or more non-ethoxylated, sulfate-free anionic surfactant(s) of (c) are selected from the group consisting of one or more sulfonate surfactants, one or more amino acid surfactants, and mixtures thereof (see claim 10). The cleansing composition of claim 10, wherein the one or more sulfonate surfactants is selected from the group consisting of one or more isethionate surfactants, one or more sulfosuccinate surfactants, one or more sulfoacetate surfactants, and mixtures thereof (see claim 11). The cleansing composition of claim 1 comprising: (c) 0.2 to 50 wt. % of the one or more non-ethoxylated, sulfate-free anionic surfactants (see claim 12). The cleansing composition of claim 11 comprising one or more isethionate surfactants selected from the group consisting of sodium cocoyl isethionate, sodium lauroyl isethionate, sodium oleoyl isethionate, sodium oleoyl methyl isethionate, sodium lauroyl methyl isethionate, sodium stearoyl isethionate, sodium stearoyl methyl isethionate, ammonium cocoyl isethionate, and mixtures thereof (see claim 13). In some cases, one or more isethionate surfactants may be used, for example, in a total amount of about 0.1 wt. % to about 15 wt. %, based on the total amount of the cleansing composition. In some instances, the total amount of the one or more isethionate surfactants is about 0.1 to about 12 wt. %, about 0.1 to about 10 wt. %, about 0.1 to about 8 wt. %, about 0.1 to about 6 wt. %, about 0.1 to about 5 wt. %, about 0.5 to about 15 wt. %, about 0.5 to about 12 wt. %, about 0.5 to about 10 wt. %, about 0.5 wt. % to about 8 wt. %, about 0.5 to about 6 wt. %, about 0.5 wt. % to about 5 wt. %, about 1 wt. % to about 15 wt. %, about 1 wt. % to about 12 wt. %, about 1 wt. % to about 10 wt. %, about 1 wt. % to about 8 wt. %, about 1 wt. % to about 6 wt. %, about 1 wt. % to about 5 wt. %, about 1 wt. % to about 4 wt. %, or about 1 wt. %, about 3 wt. % (see paragraph 0023).
With regard to the fatty acyl sarcosinates as a specific and defined co-surfactant and the amount, Park et al. teach the cleansing composition of claim 10 comprising one or more amino acid surfactants selected from the group consisting of taurates, alanine or alaninate surfactants, sarcosinate surfactants, aspartate surfactants, and mixtures thereof (see claim 14). The cleansing composition of claim 14 comprising one or more sarcosinate surfactants (see claim 15). The cleansing composition of claim 15 comprising one or more sarcosinate surfactants selected from the group consisting of potassium lauroyl sarcosinate, potassium cocoyl sarcosinate, sodium cocoyl sarcosinate, sodium lauroyl sarcosinate, sodium myristoyl sarcosinate, and sodium palmitoyl sarcosinate, and mixtures thereof (see claim 16). The cleansing composition of claim 1 comprising two or more thickening agents selected from the group consisting of carboxylic acid polymers, crosslinked polyacrylate polymer(s), polyacrylamide polymers, polysaccharides, and gums (see claim 17). When one or more sarcosinate surfactants are included in the cleansing compositions, the total amount of the one or more sarcosinate surfactants is typically about 0.1 wt. % to about 15 wt. %, based on the total weight of the cleansing composition. IN some cases, the total amount of the one or more sarcosinate surfactants is about 0.1 to about 12 wt. %, about 0.1 to about 10 wt. %, about 0.1 to about 8 wt. %, about 0.1 to about 6 wt. %, about 0.5 wt. % to about 15 wt. %, about 0.5 wt. % to about 12 wt. %, about 0.5 wt. % to about 10 wt. %, about 0.5 wt. % to about 8 wt. %, about 0.5 wt. % to about 6 wt. %, about 1 wt. % to about 15 wt. %, about 1 wt. % to about 12 wt. %, about 1 wt. % to about 10 wt. %, about 1 wt. % to about 8 wt. %, about 1 wt. % to about 6 wt. %, about 2 wt. % to about 10 wt. %, about 2 wt. % to about 8 wt. %, or about 2 wt. % to about 6 wt. % (see paragraph 0025). 
With regard to the xanthan gum and its amount Park et al. teach the cleansing composition of claim 1 comprising: (d) about 0.01 to about 5 wt. % of the two or more thickening agents (see claim 18). The cleansing composition of claim 17 comprising one or more gums selected from the group consisting of acacia, agar, algin, alginic acid, ammonium alginate, amylopectin, calcium alginate, calcium carrageenan, carrageenan, dextrin, gelatin, gellan gum, guar gum, hydroxypropyl guar, guar hydroxypropyltrimonium chloride, hydroxypropyl guar hydroxypropyltrimonium chloride, karaya gum, locust bean gum, natto gum, potassium alginate, potassium carrageenan, propylene glycol alginate, sclerotium gum, sodium carboxymethyl dextran, sodium carrageenan, tragacanth gum, xanthan gum, and mixtures thereof (see claim 19). The total amount of the two or more thickening agents is typically about 0.01 to about 5 wt. %, based on the total weight of the cleansing composition. In some cases, the total amount of the one or more thickening agents is about 0.01 to about 4 wt. %, about 0.01 wt. % to about 3 wt. %, about 0.01 wt. % to about 2 wt. %, about 0.1 to about 5 wt. %, about 0.1 to about 4 wt. %, about 0.1 to about 3 wt. %, about 0.1 to about 2 wt. %, about 0.5 wt. % to about 5 wt. %, about 0.5 to about 4 wt. %, about 0.5 wt. % to about 3 wt. %, about 0.5 wt. % to about 2 wt. % (see paragraph 0029). With regard to the recitations of “wherein the personal cleansing composition comprises a first and second phase, wherein the first phase is an isotropic and micellar surfactant phase; wherein the second phase is a polymer liquid crystalline phase; wherein the polymer liquid crystalline phase comprises polymer liquid crystals comprising the natural polysaccharide, the chemically modified natural polysaccharide, 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
 Park et al. teach the ingredients and their amounts in obvious manner.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to produce the instant invention by following the teachings of Park et al. because Park et al. teach the claimed composition as described above. Park et al. teach the cleansing compositions include: (a) at least 3 wt. % of one or more nonionic surfactant(s) that are not fatty esters; (b) one or more fatty ester(s); (c) one or more non-ethoxylated, sulfate-free anionic surfactant(s); and (d) two or more thickening agents. The cleansing compositions exhibit quality cleansing activity, impart pleasant conditioning benefits, and have a desired viscosity and foam properties (see abstract). A cleansing composition comprising: (a) at least 3 wt. % of one or more nonionic surfactant(s) that are not fatty esters; (b) one or more fatty esters; (c) one or more non-ethoxylated, sulfate-free anionic surfactants; and (d) two or more thickening agents (see abstract). With regard to sodium cocoyl isethionate and the amount Park et al. teach the cleansing composition of claim 1, wherein the one or more non-ethoxylated, sulfate-free anionic surfactant(s) of (c) are selected from the group consisting of one or more sulfonate surfactants, one or more amino acid surfactants, and mixtures thereof (see claim 10). The cleansing composition of claim 10, wherein the one or more sulfonate surfactants is selected from the  The cleansing composition of claim 1 comprising: (c) 0.2 to 50 wt. % of the one or more non-ethoxylated, sulfate-free anionic surfactants (see claim 12). The cleansing composition of claim 11 comprising one or more isethionate surfactants selected from the group consisting of sodium cocoyl isethionate, sodium lauroyl isethionate, sodium oleoyl isethionate, sodium oleoyl methyl isethionate, sodium lauroyl methyl isethionate, sodium stearoyl isethionate, sodium stearoyl methyl isethionate, ammonium cocoyl isethionate, and mixtures thereof (see claim 13). In some cases, one or more isethionate surfactants may be used, for example, in a total amount of about 0.1 wt. % to about 15 wt. %, based on the total amount of the cleansing composition. In some instances, the total amount of the one or more isethionate surfactants is about 0.1 to about 12 wt. %, about 0.1 to about 10 wt. %, about 0.1 to about 8 wt. %, about 0.1 to about 6 wt. %, about 0.1 to about 5 wt. %, about 0.5 to about 15 wt. %, about 0.5 to about 12 wt. %, about 0.5 to about 10 wt. %, about 0.5 wt. % to about 8 wt. %, about 0.5 to about 6 wt. %, about 0.5 wt. % to about 5 wt. %, about 1 wt. % to about 15 wt. %, about 1 wt. % to about 12 wt. %, about 1 wt. % to about 10 wt. %, about 1 wt. % to about 8 wt. %, about 1 wt. % to about 6 wt. %, about 1 wt. % to about 5 wt. %, about 1 wt. % to about 4 wt. %, or about 1 wt. %, about 3 wt. % (see paragraph 0023). With regard to the fatty acyl sarcosinates as a specific and defined co-surfactant and the amount, Park et al. teach the cleansing composition of claim 10 comprising one or more amino acid surfactants selected from the group consisting of taurates, alanine or alaninate surfactants, sarcosinate surfactants, aspartate surfactants, and mixtures thereof (see claim 14). The cleansing composition of claim 14 comprising one or more sarcosinate surfactants (see claim 15). The cleansing composition of claim 15 comprising one or more sarcosinate surfactants selected from the group consisting of potassium lauroyl sarcosinate, potassium cocoyl sarcosinate, sodium cocoyl sarcosinate, sodium lauroyl sarcosinate, sodium myristoyl sarcosinate, and sodium palmitoyl sarcosinate, and mixtures thereof (see claim 16). The cleansing composition of claim 1 comprising two or more thickening agents selected from the group consisting of carboxylic acid polymers, crosslinked polyacrylate polymer(s), polyacrylamide polymers, polysaccharides, and gums (see claim 17). When one or more sarcosinate surfactants are included in the cleansing compositions, the total amount of the one or more sarcosinate surfactants is typically about 0.1 wt. % to about 15 wt. %, based on the total weight of the cleansing composition. IN some cases, the total amount of the one or more sarcosinate surfactants is about 0.1 to about 12 wt. %, about 0.1 to about 10 wt. %, about 0.1 to about 8 wt. %, about 0.1 to about 6 wt. %, about 0.5 wt. % to about 15 wt. %, about 0.5 wt. % to about 12 wt. %, about 0.5 wt. % to about 10 wt. %, about 0.5 wt. % to about 8 wt. %, about 0.5 wt. % to about 6 wt. %, about 1 wt. % to about 15 wt. %, about 1 wt. % to about 12 wt. %, about 1 wt. % to about 10 wt. %, about 1 wt. % to about 8 wt. %, about 1 wt. % to about 6 wt. %, about 2 wt. % to about 10 wt. %, about 2 wt. % to about 8 wt. %, or about 2 wt. % to about 6 wt. % (see paragraph 0025). With regard to the xanthan gum and its amount Park et al. teach the cleansing composition of claim 1 comprising: (d) about 0.01 to about 5 wt. % of the two or more thickening agents (see claim 18). The cleansing composition of claim 17 comprising one or more gums selected from the group consisting of acacia, agar, algin, alginic acid, ammonium alginate, amylopectin, calcium alginate, calcium carrageenan, carrageenan, dextrin, gelatin, gellan gum, guar gum, hydroxypropyl guar, guar hydroxypropyltrimonium chloride, hydroxypropyl guar hydroxypropyltrimonium chloride, xanthan gum, and mixtures thereof (see claim 19). The total amount of the two or more thickening agents is typically about 0.01 to about 5 wt. %, based on the total weight of the cleansing composition. In some cases, the total amount of the one or more thickening agents is about 0.01 to about 4 wt. %, about 0.01 wt. % to about 3 wt. %, about 0.01 wt. % to about 2 wt. %, about 0.1 to about 5 wt. %, about 0.1 to about 4 wt. %, about 0.1 to about 3 wt. %, about 0.1 to about 2 wt. %, about 0.5 wt. % to about 5 wt. %, about 0.5 to about 4 wt. %, about 0.5 wt. % to about 3 wt. %, about 0.5 wt. % to about 2 wt. % (see paragraph 0029). With regard to the recitations of “wherein the personal cleansing composition comprises a first and second phase, wherein the first phase is an isotropic and micellar surfactant phase; wherein the second phase is a polymer liquid crystalline phase; wherein the polymer liquid crystalline phase comprises polymer liquid crystals comprising the natural polysaccharide, the chemically modified natural polysaccharide, or the combination” it must be recognized that Park et al. teach exactly the same components and the amounts clearly in overlapping ranges, each of the above recitations would necessarily be there and meet as well. The recitations are innate properties of each of the respective components. In the case where the claimed ranges for amounts of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, a prima facie case of obviousness exists because differences In re Aller, 220 F. 2d 454, 456, 105 USPQ 233,235 (CCPA 1955)). One of ordinary skill in the art would have had a reasonable chance of success in producing the instant invention by following the teachings of Park et al. because Park et al. teach a substantially identical or similar composition as the claimed invention as described above. The examiner also brings applicant’s attention to the whole concept of picking and choosing of the common cosmetic ingredients such the recited components and their amounts from the broader teachings of Park et al. The specific combination of features claimed are disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  If applicants resort to argue the reference does not provide any motivation to select this specific combination of ingredients and their amounts, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues the Office Action fails to point to disclosure of a personal care composition having the claimed elements including wherein the composition has a yield stress xy from 0.005 to 3 Pa measured according to the Herschel-Bulkley Rheology Test Method, and a flow viscosity from 3 Pa.s to 100 Pa.s at 25°C at a shear rate of 1.5 s-1 according to the Flow Viscosity Test Method. As stated in the specification “In order to provide further structure and suspend further benefit agents, the personal cleansing composition may comprise the polymer liquid crystalline phase, and at a sufficient yield stress xy from 0.005 to 3 Pa measured according to the Herschel-Bulkley Rheology Test Method. Furthermore, for providing a stable personal cleansing composition comprising fatty acyl isethionate surfactant, the personal cleansing composition may also exhibit a flow viscosity from 3 Pa.s to 100 Pa.s at 25°C at a shear rate of 1.5 s-1 according to the Flow Viscosity Test Method. Hence, it has been found that a stable personal cleansing composition able to suspend benefits agents and comprising fatty acyl isethionate can be provided when the composition comprises a polymer liquid crystalline phase comprising polymer liquid crystals, wherein the polymer liquid crystals include the natural polysaccharide or the chemically modified natural polysaccharide.” (Specification Page 8, Lines 22-27) The Office Action has pointed to no disclosure in the claimed elements which would teach or suggested picking these specific materials, as the claimed levels and combining them to achieve the polymer liquid crystalline phase, the presence of which is demonstrated by the claimed yield stress and flow viscosity. Under the present circumstances the law is clear. The obviousness inquiry requires a determination of “whether there was an apparent reason to combine the known elements in the fashion claimed ... To facilitate review, this analysis should be made explicit.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,418 (2007) (citations omitted) (emphasis added). An invention “composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” Id. There must be “a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does.” Most importantly, “[a]ll words in a claim must be considered in judging the patentability of that claim against the prior art.” In re Wilson, 424 F.2d 1382, 1385; 165 U.S.P.Q. 494, 496 (C.C.P.A. 1970), see also, MPEP § 2143.03. This includes the “wherein the composition has a yield stress xy from 0.005 to 3 Pa measured according to the Herschel-Bulkley Rheology Test Method, and a flow viscosity from 3 Pa.s to 100 Pa.s at 25°C at a shear rate of 1.5 s-1 according to the Flow Viscosity Test Method” language of the amended claims.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103  rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously . The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103. One of ordinary skill in the art would have had a reasonable chance of success in producing the instant invention by following the teachings of Park et al. because Park et al. teach a substantially identical or similar composition as the claimed invention as described above. The examiner also brings applicant’s attention to the whole concept of picking and choosing of the common cosmetic ingredients such the recited components and their amounts from the broader teachings of Park et al. The specific combination of features claimed are disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  If applicants resort to argue the reference does not provide any motivation to select this specific combination of ingredients and their amounts, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise .

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGABU KASSA/
Primary Examiner, Art Unit 1619